ON MOTION FOR REHEARING
MORRISON, Judge.
Appellant contends that we were in error in holding that it had not been shown that the fines against him had been remitted in accordance with the Code of the City of Houston.
He asks us to presume that because a certain Judge Chambers called the captain of the prison farm for the city of Houston on the telephone on December 21, 1950, instructing him to release the relator, that he acted in compliance with Section 455 of the Code of the City of Houston.
Again, without pasisng on the validity of such section, it will be noted that the same provides for the remission of fines when the following steps are taken:
1. The judge shall recommend to the mayor in writing that the fine be remitted.
2. The mayor may or may not approve the recommendation and transmit the same to the clerk.
*5203. If the mayor does approve the same, then the clerk shall enter the same upon the docket.
4. The clerk shall thereafter issue an order to the chief of police, with the recommendation of the judge and the approval of the mayor attached thereto.
It will be noted from the above that the .power to remit was by the framers of the Code intended to lie in the mayor. The judge merely recommends, and it is the mayor’s act which brings about the remission. Since the judge himself lacked the power to remit, there is no presumption to be indulged in concerning the legality of his act or that such act constituted one of remission.
Remaining convinced that we correctly disposed of this matter originally, the appellant’s motion for rehearing is overruled.